Warner, Chief Justice.
The only question made in this case is, whether the sheriff of Decatur county is entitled to charge the county for services rendered in his official capacity other than is. specified in the fee bill as declared in the Code. The court decided that he was, and the county commissioners excepted. The services for which the sheriff sought to make the county liable were : 1st, for five days attendance by himself and deputy upon the November adjourned' term of the superior court in January, $25.00; 2nd, for eleven days services of himself and deputy in attending upon the May' term of the superior court, $55.00; 3rd, for summoning 40 tales jurors at the May term of the superior court by order of Judge Wright, $6.00—-total amount $86.00.
None of these items were either legal or proper charges against the county. The services for which he made these extra charges necessarily appertained to the general duties of his office as sheriff, imposed by law (Code, ^361), and his compensation therefor is the fees specified in the fee bill for other enumerated services for which he is entitled to charge, but vo more. The sheriff when he took the office took it with all its burdens for the emoluments annexed thereto as prescribed by law. The mischievous, practice of officers charging for extra services over and ,above their lawful fees, is a great evil, and cannot be too. strongly condemned.
Let the judgment of the court below be reversed.